IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,603-01


                         EX PARTE AHMED JAMAL HAJO, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1222718 IN THE 351ST DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of credit card abuse

and, after a period of deferred adjudication, was sentenced to four years’ imprisonment. He did not

appeal his conviction.

        Applicant contends that his sentence is illegal.          He was sentenced to four years’

imprisonment on a state jail felony. The trial court and the State agree that Applicant is entitled to

relief and the record supports that recommendation.

        Relief is granted. The judgment in Cause No. 1222718 in the 351st District Court of Harris
                                                                                                  2

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 18, 2013
Do not publish